DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The disclosure of application 16/794046 and 14/168845, which the instant application claims the earlier filing date, has been considered.  However, the instant claimed limitations such as “the sidewall of the housing further comprising an opaque portion having a first lateral dimension transverse to the longitudinal axis, the externally visible annular illumination surface having a second lateral dimension transverse to the longitudinal axis, the second lateral dimension being greater than the first dimension” as set forth in claim 16 and “the frustoconical shape” in claims 21 and 31 was not supported in the earlier filed disclosure or drawings.  Accordingly, the instant invention is not entitled to the benefit of the earlier filing date of the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: On page 6, line 2, there is an incorrect label. The label is “the axis (160)” should be “the axis (106)” to correspond with earlier in the specification and the drawings which have “the axis” labelled as 106.
Appropriate correction is required.

Claim Objections
Claims 16, 20 and 29 objected to because of the following informalities:  The limitation “the sidewall” in line one of the claim should be “a sidewall” for antecedent purpose.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the sidewall of the housing further comprising an opaque portion having a first lateral dimension transverse to the longitudinal axis, the externally visible annular illumination surface having a second lateral dimension transverse to the longitudinal axis, the second lateral dimension being greater than the first dimension” in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “opaque portion” in claims 20 and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a frustoconical shape” in claims 21 and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 20, 21and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 16, the limitation is not clearly described in the written description or the drawings of the current specification or previous specifications for 16/794046 and 14/168845. First, there is no opaque section clearly described in the written description, no label in the figures or description of the housing 110 having an opaque section. The housing (110) does have a transmitting section (104), which is part of a cylindrical sidewall (102) (see page 5-6, fig. 1, 2, 4, 5 and 6). None of the numbers are describing an opaque portion with the dimensions described in claim 16. In figure 6, there seem to be dimensions for different sections of the switch, but none of the dimensions are labelled with the specific sections, such as the housing (110), cylindrical wall (102) and transmitting section (104). The only dimension described in the specification is the size of the thread mounting base (130) on page 6 of the specification. It is unclear what dimensions belong to the numbers in figure 6, since there are no labels or anything written in the specification about the dimensions/numbers. It is unclear from the specification and drawings how the specific dimension of the illumination surface (104) in claim 6 is greater than an opaque surface of the sidewall (102). 
In regards to claims 20 and 29, there is no description of an opaque portion in the sidewall (102) of the housing (110). The sidewall is described to have a light transmitting portion (104) that is in the lower part of the housing cylindrical wall, but there is no description of an opaque section. 
Claims 30 and 31 are rejected because of their dependency on claim 29.
In regards to claims 21 and 30, the limitation “frustoconical shape” is not described in the specification or drawings in the current application or the priority applications 16/794046 and 14/168845. Pages 5-6 describe a cylindrical wall (102) with a transmitting portion (104) as part of the housing (110), but does not clearly describe a conical shape at all in the specification. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-15, 17-20, 22-24 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10566148. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of a housing with an optical indicator portion having an externally visible annual illumination surface, a switching module with an actuator, an internal circuit with illuminating device, where the switching module causes the illuminating device to emit different states of illumination according to respective positions of the actuator and the first and second position represent an armed state and an actuated state as described in the claim is taught both by the present application and US patent No. 10566148.
In regards to claim 12, 10566148 teaches a switch (claim 1 and 13), comprising: a housing having a sidewall comprising an optical indicator portion having an externally visible annular illumination surface substantially surrounding (claim 1, lines 2-4, claim 13), and facing away from, a longitudinal axis (claim 1, lines 2-4, claim 13, the visible annular surface substantially surrounding the axis would have a surface facing away from longitudinal axis, to be visible); a switching module comprising an actuator adapted to be manually actuated to move relative to the housing along the longitudinal axis from a first position to a second position (claim 1, lines 5-8, claim 13); an internal circuit enclosed in the housing and comprising: an illuminating device adapted to illuminate the externally visible annular illumination surface (claim 1, lines 9-11); and a plurality of pairs of contacts, at least a first one of the plurality of pairs of contacts being connectable to one or more circuits external to the housing and adapted to change an operational state of the one or more circuits when the actuator is manually actuated, and at least a second one of the plurality of pairs of contacts being connected to the illuminating device and adapted to cause the illuminating device to emit light of different states of illumination corresponding to the respective positions of the actuator (claim 1, lines 12-21, claims 3 and 4, claim 13); wherein the first position is an armed position, at which the switching module permits the one or more circuits external to the housing to continue operation, and the second position is an actuated position, at which the switching module causes the one or more circuits external to the housing to cease operation (claim 1, lines 22-27, claim 13).
In regards to claim 13, 10566148 teaches the switch of claim 12, wherein the externally visible illumination surface comprises substantially an entire circumferential portion of an exterior portion of a cylindrical wall section of the housing (claim 2, 16, 17).
In regards to claim 14, 10566148 teaches a system, comprising a plurality of switches, each of which being the switch of claim 12, the plurality of switches being pairwise electrically connected to each other (claim 3).
In regards to claim 15, 10566148 teaches the system of claim 14, further comprising a control unit electrically connected to at least one of the plurality of switches and adapted to detect whether at least one of the plurality of pairs of contacts in the internal circuit of each of the plurality of switches is open or closed (claim 4, 5, 13).
In regards to claim 17, 10566148 teaches the switch of claim 12, wherein the actuator comprises a push-button actuator disposed above a top portion of the housing, the armed position being further away from the top of the housing than the actuated position, the switch further comprising a mounting portion disposed below a bottom portion of the housing and adapted to secure the switch to a support surface, with the housing and push-button actuator positioned above the support surface (claim 6, 16, 17).
In regards to claim 18, 10566148 teaches the switch of claim 17, wherein the push-button actuator is adapted to be released from the actuated position and , positioned in the armed position when twisted about the longitudinal axis (claim 7, 16).
In regards to claim 19, 10566148 teaches the switch of claim 12, the internal circuit being adapted to cause the illuminating device to emit light of a first color when the actuator is in the armed position and to emit light of a second color when the actuator is in the actuated position (claims 8 and 13).
In regards to claim 20, 10566148 teaches the switch of claim 12, the sidewall of the housing having an upper portion and a lower portion, the actuator comprises a push-button actuator disposed above the upper portion of the housing, the armed position being further away from the upper portion of the housing than the actuated position, the sidewall of the housing further comprising an opaque portion and being substantially circularly symmetrical about the longitudinal axis (claims 9, 10, 11, 16, 17, 18).
In regards to claim 22, 10566148 teaches the switch of claim 12, further comprising a connector electrically connected to the switch module and connectable to the one or more circuits external to the housing (claim 1 and claim 13).
In regards to claim 23, 10566148 teaches the switch of claim 20, the externally visible annular illumination surface being substantially an outer most surface away from the longitudinal axis (claim 12).
In regards to claim 24, 10566148 teaches the switch of claim 17, the mounting portion comprising a threaded cylindrical portion (claim 6 and 14).
In regards to claim 26, 10566148 teaches an emergency stop switch (claim 13 and 1), comprising: a housing having a sidewall comprising an optical indicator portion having an externally visible annular illumination surface substantially surrounding, and facing away from, a longitudinal axis (claim 13, lines 2-4, claim 1); an internal circuit enclosed in the housing and adapted to illuminate the externally visible annular illumination surface (claim 13, lines 5-7, claim 1); and a switching module comprising a push-button actuator adapted to be manually actuated to move relative to the housing along the longitudinal axis between an armed position and an actuated position, and a plurality of pairs of electrical contacts enclosed in the housing, each pair switchable between a conducting state and a non-conducting state, the push-button actuator being adapted to switch each one of the plurality of pairs of contacts between the conducting and non-conducting states when the push-button actuator is moved from the armed position to the actuated position (claim 13, lines 8-25, claim 1), at least one of the plurality of pairs of contacts of the switching module being connectable to one or more external circuits, the switching module being adapted to connect electrical power to the one or more external circuits when the actuator is manually moved to the armed position, and to interrupt electrical power to the one or more circuits when the actuator is manually moved to the actuated position, at least another one of plurality of pairs of contact of the switching module being connected to the internal circuit and adapted to cause the internal circuit to output light of different colors through the annular illumination surface depending on the longitudinal position of the push-button actuator (claim 13, lines 18-29, claim 1, claim 8).
In regards to claim 27, 10566148 teaches the emergency stop switch of claim 26, further comprising: a threaded mounting portion protruding from the housing and extending along the longitudinal axis, and adapted to secure the switch to a support; and an electrical connection passing through the threaded mounting portion and electrically connected to at least one of the plurality of pairs of contacts in the switch module, and adapted to be connected to the external circuit (claim 1, 13, 6 and 14, connections through threaded mount and connector).
In regards to claim 28, 10566148 teaches the emergency stop switch of claim 26, wherein the internal circuit is adapted to output light of a second color in the flashing manner indicative of an actuated state of the switch when the actuator is positioned in the actuated position (claim 15).
In regards to claim 29, 10566148 teaches the switch of claim 26, the sidewall of the housing having an upper portion and a lower portion, the actuator comprises a push-button actuator disposed above the upper portion of the housing, the armed position being further away from the upper portion of the housing than the actuated position, the sidewall of the housing further comprising an opaque portion and being substantially circularly symmetrical about the longitudinal axis (claims 9, 10, 11, 16, 17, 18).

Claim 16, 21, 25, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10566148 in view of Kaufmann (EP 0417048), Mazur (US 7205495) and Nagel (US 4583151). 
In regards to claim 16, 10566148 teaches the switch of claim 12, the sidewall of the housing further comprising an opaque portion (claim 11), but does not specifically teach having a first lateral dimension transverse to the longitudinal axis, the externally visible annular illumination surface having a second lateral dimension transverse to the longitudinal axis, the second lateral dimension being greater than the first dimension. Kaufmann teaches a sidewall of a housing (321/313/341) further comprising an opaque portion (321) having a first lateral dimension (diameter) transverse to an longitudinal axis (315), an externally visible annular illumination surface (341) having a second lateral dimension (diameter) transverse to the longitudinal axis (315), the second lateral dimension being greater than the first dimension (the diameter of 341 is larger than the diameter of 321) (see fig. 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the diameter of the illumination surface larger than the diameter of the opaque surface in 10566148 similar to Kaufmann in order to ensure the light transmitting section is visible to the user providing for a more user friendly switch. 
In regards to claims 21 and 30, 10566148 teaches the externally visible illumination surface comprises substantially an entire circumferential portion of an exterior portion of a cylindrical wall section of the housing (claim 2, 16, 17), the externally visible annular illumination surface being located in the lower portion of the sidewall of the housing (claim 10), but does not specifically teach at least a portion of the sidewall of the housing having a frustoconical shape. Mazur teaches at least a portion of a sidewall of the housing (10) having a frustoconical shape (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a frustoconical shape for the housing of 10566148 similar to Mazur in order to ensure the illumination through the housing is easily visible to a user providing for a user friendly design.
In regards to claims 25 and 31, 10566148 teaches a switch (claim 1 and 13), comprising: a housing having a sidewall comprising an optical indicator portion having an externally visible annular illumination surface substantially surrounding (claim 1, lines 2-4, claim 13), and facing away from, a longitudinal axis (claim 1, lines 2-4, claim 13, the visible annular surface substantially surrounding the axis would have a surface facing away from longitudinal axis, to be visible), but does not specifically teach the push-button actuator bearing a marking indicating a direction in which the push-button actuator is to be twisted to be released from the actuated position. Nagel teaches a switch actuator (fig. 1, 3 and 4) bearing a marking indicating a direction in which the actuator is to be twisted to be released from the actuated position (see fig. 3 and 4, col. 4, lines 10-29). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a marking indicating a direction in which the actuator is to be twisted to be released from the actuated position similar to Nagel with the switch of 10566148 in order to allow a user to know which direction to rotate the switch to release the switch providing for a user friendly design.

Claims 12-15, 17-20, 22-24 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11139124. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of a housing with an optical indicator portion having an externally visible annual illumination surface, a switching module with an actuator, an internal circuit with illuminating device, where the switching module causes the illuminating device to emit different states of illumination according to respective positions of the actuator and the first and second position represent an armed state and an actuated state as described in the claim is taught both by the present application and US patent No. 11139124.
In regards to claim 12, 11139124 teaches a switch (claim 1 and 15), comprising: a housing having a sidewall comprising an optical indicator portion having an externally visible annular illumination surface substantially surrounding, and facing away from, a longitudinal axis (claim 1, lines 1-4, claim 15, the visible annular surface substantially surrounding the axis would have a surface facing away from longitudinal axis, to be visible); a switching module comprising an actuator adapted to be manually actuated to move relative to the housing along the longitudinal axis from a first position to a second position (claim 1, lines 5-8, claim 15); an internal circuit enclosed in the housing and comprising: an illuminating device adapted to illuminate the externally visible annular illumination surface; and a plurality of pairs of contacts, at least a first one of the plurality of pairs of contacts being connectable to one or more circuits external to the housing and adapted to change an operational state of the one or more circuits when the actuator is manually actuated (claim 1, lines 9-15, claim 15), and at least a second one of the plurality of pairs of contacts being connected to the illuminating device and adapted to cause the illuminating device to emit light of different states of illumination corresponding to the respective positions of the actuator (claim 1, lines 16-19); wherein the first position is an armed position, at which the switching module permits the one or more circuits external to the housing to continue operation, and the second position is an actuated position, at which the switching module causes the one or more circuits external to the housing to cease operation (claim 1, lines 20-25, claim 15).
In regards to claim 13, 11139124 teaches the switch of claim 12, wherein the externally visible illumination surface comprises substantially an entire circumferential portion of an exterior portion of a cylindrical wall section of the housing (claim 2 and 18).
In regards to claim 14, 11139124 teaches a system, comprising a plurality of switches, each of which being the switch of claim 12, the plurality of switches being pairwise electrically connected to each other (claim 3, claim 15).
In regards to claim 15, 11139124 teaches the system of claim 14, further comprising a control unit electrically connected to at least one of the plurality of switches and adapted to detect whether at least one of the plurality of pairs of contacts in the internal circuit of each of the plurality of switches is open or closed (claim 4, claim 15).
In regards to claim 17, 11139124 teaches the switch of claim 12, wherein the actuator comprises a push-button actuator disposed above a top portion of the housing, the armed position being further away from the top of the housing than the actuated position, the switch further comprising a mounting portion disposed below a bottom portion of the housing and adapted to secure the switch to a support surface, with the housing and push-button actuator positioned above the support surface (claim 6 and 16).
In regards to claim 18, 11139124 teaches the switch of claim 17, wherein the push-button actuator is adapted to be released from the actuated position and positioned in the armed position when twisted about the longitudinal axis (claim 7).
In regards to claim 19, 11139124 teaches the switch of claim 12, the internal circuit being adapted to cause the illuminating device to emit light of a first color when the actuator is in the armed position and to emit light of a second color when the actuator is in the actuated position (claim 8 and 17).
In regards to claim 20, 11139124 teaches the switch of claim 12, the sidewall of the housing having an upper portion and a lower portion, the actuator comprises a push-button actuator disposed above the upper portion of the housing, the armed position being further away from the upper portion of the housing than the actuated position, the sidewall of the housing further comprising an opaque portion and being substantially circularly symmetrical about the longitudinal axis (claim 1, 6, 13 and 14).
In regards to claim 22, 11139124 teaches the switch of claim 12, further comprising a connector electrically connected to the switch module and connectable to the one or more circuits external to the housing (claim 11).
In regards to claim 23, 11139124 teaches the switch of claim 20, the externally visible annular illumination surface being substantially an outer most surface away from the longitudinal axis (claim 12).
In regards to claim 24, 11139124 teaches the switch of claim 17, the mounting portion comprising a threaded cylindrical portion (claim 1, 15, 16).
In regards to claim 26, 11139124 teaches an emergency stop switch (claim 15 and 1), comprising: a housing having a sidewall comprising an optical indicator portion having an externally visible annular illumination surface substantially surrounding, and facing away from, a longitudinal axis (claim 15, lines 2-4, claim 1); an internal circuit enclosed in the housing and adapted to illuminate the externally visible annular illumination surface (claim 15, lines 5-7, claim 1); and a switching module comprising a push-button actuator adapted to be manually actuated to move relative to the housing along the longitudinal axis between an armed position and an actuated position, and a plurality of pairs of electrical contacts enclosed in the housing, each pair switchable between a conducting state and a non-conducting state, the push-button actuator being adapted to switch each one of the plurality of pairs of contacts between the conducting and non-conducting states when the push-button actuator is moved from the armed position to the actuated position, at least one of the plurality of pairs of contacts of the switching module being connectable to one or more external circuits, the switching module being adapted to connect electrical power to the one or more external circuits when the actuator is manually moved to the armed position, and to interrupt electrical power to the one or more circuits when the actuator is manually moved to the actuated position, at least another one of plurality of pairs of contact of the switching module being connected to the internal circuit and adapted to cause the internal circuit to output light of different colors through the annular illumination surface depending on the longitudinal position of the push-button actuator (claim 15, lines 8-27, claim 1).
In regards to claim 27, 11139124 teaches the emergency stop switch of claim 26, further comprising: a threaded mounting portion protruding from the housing and extending along the longitudinal axis, and adapted to secure the switch to a support; and an electrical connection passing through the threaded mounting portion and electrically connected to at least one of the plurality of pairs of contacts in the switch module, and adapted to be connected to the external circuit (claim 15, 16, 1, 6 and 11).
In regards to claim 28, 11139124 teaches the emergency stop switch of claim 26, wherein the internal circuit is adapted to output light of a second color in the flashing manner indicative of an actuated state of the switch when the actuator is positioned in the actuated position (claim 17).
In regards to claim 29, 11139124 teaches the switch of claim 26, the sidewall of the housing having an upper portion and a lower portion, the push-button actuator being disposed above the upper portion of the sidewall, the armed position being further away from the upper portion of the housing than the actuated position, the sidewall of the housing further comprising an opaque portion and being substantially circularly symmetrical about the longitudinal axis (claim 1, 6, 13, 14 and 15).

Claims 16, 21, 25, 30 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11139124 in view of Kaufmann (EP 0417048), Mazur (US 7205495) and Nagel (US 4583151). 
In regards to claim 16, 11139124 teaches the switch of claim 12, the sidewall of the housing further comprising an opaque portion (claim 14), but does not specifically teach having a first lateral dimension transverse to the longitudinal axis, the externally visible annular illumination surface having a second lateral dimension transverse to the longitudinal axis, the second lateral dimension being greater than the first dimension. Kaufmann teaches a sidewall of a housing (321/313/341) further comprising an opaque portion (321) having a first lateral dimension (diameter) transverse to an longitudinal axis (315), an externally visible annular illumination surface (341) having a second lateral dimension (diameter) transverse to the longitudinal axis (315), the second lateral dimension being greater than the first dimension (the diameter of 341 is larger than the diameter of 321) (see fig. 6). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the diameter of the illumination surface larger than the diameter of the opaque surface in 11139124 similar to Kaufmann in order to ensure the light transmitting section is visible to the user providing for a more user friendly switch.
In regards to claims 21 and 30, 11139124 teaches the externally visible illumination surface comprises substantially an entire circumferential portion of an exterior portion of a cylindrical wall section of the housing (claim 2, 18), the externally visible annular illumination surface being located in the lower portion of the sidewall of the housing (claim 10), but does not specifically teach at least a portion of the sidewall of the housing having a frustoconical shape. Mazur teaches at least a portion of a sidewall of the housing (10) having a frustoconical shape (see fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a frustoconical shape for the housing of 11139124 similar to Mazur in order to ensure the illumination through the housing is easily visible to a user providing for a user friendly design.
In regards to claims 25 and 31, 11139124 teaches a switch (claim 1 and 15), comprising: a housing having a sidewall comprising an optical indicator portion having an externally visible annular illumination surface substantially surrounding (claim 1, claim 15), and facing away from, a longitudinal axis (claim 1, claim 15, the visible annular surface substantially surrounding the axis would have a surface facing away from longitudinal axis, to be visible), but does not specifically teach the push-button actuator bearing a marking indicating a direction in which the push-button actuator is to be twisted to be released from the actuated position. Nagel teaches a switch actuator (fig. 1, 3 and 4) bearing a marking indicating a direction in which the actuator is to be twisted to be released from the actuated position (see fig. 3 and 4, col. 4, lines 10-29). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a marking indicating a direction in which the actuator is to be twisted to be released from the actuated position similar to Nagel with the switch of 11139124 in order to allow a user to know which direction to rotate the switch to release the switch providing for a user friendly design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878